NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAY 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HENSTOOTH RANCH, LLC,                           No.    18-15167

                Plaintiff-Appellant,            D.C. No. 3:17-cv-00006-SI

 v.
                                                MEMORANDUM*
THE BURLINGTON INSURANCE
COMPANY,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Susan Illston, District Judge, Presiding

                             Submitted May 16, 2019**
                             San Francisco, California

Before: McKEOWN and GOULD, Circuit Judges, and LASNIK,*** District Judge.

      Sonoma Land Trust (“SLT”) sued Henstooth Ranch, LLC (“Henstooth”) in

California state court alleging that Henstooth’s landscaping activities violated


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.
SLT’s conservation easement. Henstooth sued The Burlington Insurance

Company (“Burlington”) seeking a judgment that Burlington owed Henstooth a

duty to defend Henstooth from this suit under Henstooth’s insurance policy with

Burlington. The district court granted summary judgment to Burlington and

denied Henstooth’s motion for summary judgment. We review the district court’s

grant of Burlington’s summary judgment motion, its denial of Henstooth’s

summary judgment motion, and its interpretation of Henstooth’s insurance policy

under California law de novo. Westport Ins. Corp. v. Cal. Cas. Mgmt. Co., 916
F.3d 769, 773 (9th Cir. 2019). We affirm.

      The district court correctly held that Henstooth’s insurance policy with

Burlington did not extend to coverage for intentional acts. The policy covers

property damage caused by an “occurrence,” which is defined as “an accident.” If

Henstooth had shown that one of the claims in SLT’s suit was potentially based on

its accidental conduct, that would have required Burlington to defend Henstooth

from the entire suit. See Fire Ins. Exch. v. Superior Court, 104 Cal. Rptr. 3d 534,

537 (Cal. Ct. App. 2010) (“Even a single claim that does not predominate, but for

which there is potential coverage, will trigger the insurer’s duty to defend.”).

However, because the landscaping that SLT alleges caused its damages was

entirely intentional, the district court correctly held that Burlington had no duty to

defend Henstooth.


                                           2
      Henstooth’s argument, that “the damage was unintentional” even if the

actions it allegedly took were intentional, is unavailing. As California courts have

repeatedly held, “where the insured intended all of the acts that resulted in the

victim’s injury, the event may not be deemed an ‘accident’ merely because the

insured did not intend to cause injury.” Merced Mut. Ins. Co. v. Mendez, 261 Cal.

Rptr. 273, 279 (Cal. Ct. App. 1989); see also State Farm Gen. Ins. Co. v. Frake,

128 Cal. Rptr. 3d 301, 312 (Cal. Ct. App. 2011) (“[T]he term ‘accident’ does not

apply where an intentional act resulted in unintended harm.”). The California

Supreme Court’s recent decision in Liberty Surplus Insurance Corp. v. Ledesma &

Meyer Construction Co. is consistent with this rule. 418 P.3d 400, 406 ‫(ؘ‬Cal. 2018)

(reaffirming Merced’s holding that there is no accident where an insured “intended

the acts that caused the injury, but not the injury”). Because SLT’s suit does not

concern accidental conduct under this state-law standard, Burlington had no duty

to defend Henstooth from it.

      AFFIRMED.




                                          3